Citation Nr: 1614494	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to restoration of a 20 percent disability rating (or evaluation), effective November 1, 2009, for the service-connected right knee instability, including whether the reduction in compensation from 20 percent to 0 percent disabling was proper.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1993 to April 1993, and from January 1995 to July 1996.  

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which decreased the disability rating for the service-connected right knee instability from 20 percent to 0 percent disabling effective November 1, 2009.  A claim for increased disability ratings for the service-connected right knee disability (the Veteran is separately service connected for right knee degenerative joint disease and right knee instability) was received in September 2008.

In a September 2009 notice of disagreement, the Veteran expressed disagreement only with the propriety of the reduction from 20 percent to 0 percent disabling, and did not indicate a desire to separately appeal the issue of entitlement to an increased disability rating for the right knee instability.  In the August 2012 statement of the case and September 2014 supplemental statement of the case, the RO characterized the issue on appeal as "evaluation of right knee instability" and found that a compensable disability rating was not warranted. 

Throughout the course of this appeal, the Veteran has continued to request a restoration of the 20 percent disability rating for the right knee instability.  See March 2014 written statement from the representative ("Veteran does not agree with the reduction percentage"); see also January 2016 Board hearing transcript at 8.  Further, at a March 2014 decision review officer (DRO) hearing, the DRO noted that the Veteran's appeal was to "get the percentages back to where they were."  See March 2014 DRO hearing transcript at 14.  As such, the RO's labeling of the subsequent adjudications as a general "evaluation of right knee instability" has not raised or adjudicated an actual increased rating claim, but rather reflects a mislabeling of the restoration issue that was actually adjudicated.  

All the "questions" that would pertain to a restoration/reduction issue (whether the reduction from 20 percent to 0 percent disabling was proper, and what rating criteria are met up to 20 percent) have been adjudicated by the RO in the statement of the case and the supplemental statement of the case - namely a weighing of the lay and medical evidence to determine whether at the time of the reduction in November 2009 the evidence met the criteria for a higher rating than 0 percent and up to a 20 percent.  As such, the Board will recharacterize the issue on the title page to reflect that the issue on appeal is entitlement to restoration of a 20 percent disability rating, effective November 1, 2009, for the right knee instability, including whether the reduction in compensation from 20 percent to 0 percent disabling was proper. 

As noted above, the Veteran is also separately service connected (and rated) for the right knee degenerative joint disease (arthritis).  A January 2009 rating decision, which proposed to reduce the disability rating assigned for the right knee instability, also denied an increased disability rating in excess of 20 percent for degenerative joint disease of the right knee.  The Veteran did not file a notice of disagreement or otherwise disagree with the January 2009 rating decision, to include the disability rating for the right knee degenerative joint disease.  Rather, he only expressed disagreement with the August 2009 rating decision that reduced the disability rating for the right knee instability to 0 percent disabling.  See September 2009 notice of disagreement.  Further, the Veteran has also not expressed disagreement with any of the other rating decisions (dated in February 2013 and September 2014) pertaining to the separate issue of an increased disability rating for the right knee degenerative joint disease.  

However, the Board finds that it is not clear whether the Veteran wishes to file a claim for an increased disability rating for the service-connected right knee degenerative joint disease.  At the January 2016 Board hearing, the Veteran testified regarding symptoms associated with the right knee arthritis as if this issue was on appeal before the Board.  During the hearing, the undersigned Veterans Law Judge informed the Veteran and representative that the issue of an increased rating for the service-connected right knee arthritis was not currently in appellate status before the Board and the only issue on appeal was the restoration to 20 percent/propriety of the reduction in compensation from 20 percent to 0 percent disabling for the right knee instability.  See January 2016 Board hearing transcript at 4.  If the Veteran wants to file a claim for an increased disability rating for the right knee degenerative joint disease, the Veteran will need to do so, and he should notify VA expressing such an intention.  38 C.F.R. §§ 3.1(p), 3.155(a) (2015).    
  
In January 2016, the Veteran and his spouse testified at a Board videoconference hearing at the local RO in Seattle, Washington, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO, in pertinent part, assigned a separate 20 percent initial disability rating for right knee instability based on findings of moderate instability of the right knee at the August 2005 VA examination.   

2.  Following an October 2008 VA examination, in a January 2009 rating decision, which was mailed to the Veteran in March 2009, the RO proposed to reduce the disability rating for the right knee instability from 20 percent to 0 percent disabling on the basis that there was no evidence of joint instability of the knee.  

3.  In an August 2009 rating decision, the RO implemented the proposed reduction, decreasing the rating for right knee instability to 0 percent disabling, effective November 1, 2009.

4.  The 20 percent disability rating for the right knee instability had not been in effect for more than five years.

5.  The evidence of record shows a permanent improvement in the service-connected right knee instability. 


CONCLUSION OF LAW

The reduction from 20 percent to 0 percent from November 1, 2009 was proper; the criteria for restoration of a 20 percent rating for the right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  The issue on appeal is restoration of a 20 percent disability rating for the service-connected right knee instability, including whether the reduction in compensation from 20 percent to 0 percent disabling, effective November 1, 2009, was proper.  The regulations pertaining to the reduction of ratings for compensation contain their own notification and due process requirements.  See 38 C.F.R.		 § 3.105(e), (i) (2015).  For this reason, the Board finds that the VCAA does not apply.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case."); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (stating that "the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper").

As will be discussed below, the RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the disability rating by notifying the Veteran of rights and giving an opportunity for a hearing and time to respond; thus, the Board finds that all notification and development actions needed to fairly adjudicate this appeal have been accomplished.

At the March 2014 DRO hearing, the Veteran indicated that the representative would be submitting medical evidence on a CD.  See March 2014 DRO hearing transcript at 15.  While this CD was not submitted following the DRO hearing, the Veteran and his spouse further testified that the Veteran received all medical treatment through VA and received no private treatment for the right knee.  Id. at 10.  Review of the evidence of record reflects that VA treatment records dated throughout the appeal period have been associated with the claims file.  As such, the Board finds that the evidence referenced by the Veteran at the DRO hearing is wholly duplicative of evidence that has already been associated with the claims file and, as such, additional development is not required to obtain this evidence.  

Additionally, the Veteran claims that the May 2012 and June 2014 VA examinations, respectively, are inadequate because each examination lasted "less than five minutes."  See March 2014 DRO hearing transcript at 6, January 2016 Board hearing transcript at 7.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

With respect to the Veteran's assertions that the May 2012 and June 2014 VA examinations were cursory and only lasted five minutes, review of the examination reports reveals that interviews of the Veteran and physical examination, including range of motion testing and joint stability tests, were conducted during the examinations.  The examination reports are completed in full by physicians.  As such, the Board finds that the May 2012 and June 2014 VA examinations reports are thorough and adequate, and the presumption that they are adequate and that the examiners conducted the examination and made the findings as reported has not been rebutted by the general assertion regarding the amount of time spent on the examination.  

Further, the Board finds that no additional examination is needed because any newly created post-reduction evidence measuring right knee instability more than six years after the reduction would be of minimal probative value on the question of whether the right knee instability had actually improved at the time of the November 2009 rating reduction.  The competent evidence currently of record includes the October 2008, May 2012, and June 2014 VA examination reports as well as VA treatment records dated from October 2008 to April 2013 that all confirm a lack of right instability consistent with a noncompensable (0 percent) disability rating.  This more contemporaneous and more probative evidence sufficiently answers the question of whether the right knee instability had actually improved at the time of the rating reduction.  

This is not an increased rating issue; therefore, the current degree of right knee instability more than six years removed from the date of reduction, in the context of the facts of this case and the evidence in this case that includes post-reduction lay and medical evidence, while not entirely irrelevant, would have very little bearing on the restoration issue on appeal and the 2009 reduction.  Whether a higher rating is warranted for this disability based on subsequent assertion of worsening is not at issue here.  A claim stemming from a rating reduction action is a claim for restoration of the prior rating that, typically, does not contemplate a claim for an increased rating.  See Peyton, 1 Vet. App. at 286; Dofflemyer, 2 Vet. App. at 280.  Likewise, the higher-rating related question of extraschedular rating under 38 C.F.R. § 3.321(b) (2015) would be part of an increased rating claim rather than the restoration issue currently on appeal.

The relevant factual and legal question in this case is whether there was actual improvement in the right knee instability from July 2005 (when the 20 percent disability rating for right knee instability was assigned) to November 2009 (when the rating reduction was implemented).  Based on the above, the Board finds that no additional VA examination is required in this case.   

Finally, the Veteran and his spouse testified at a hearing before the Board in January 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the right knee instability at the time of the 2009 reduction.  See January 2016 Board hearing transcript at 4-6.  As the Veteran presented evidence of symptoms and functional impairments due to right knee instability, and there is additionally medical evidence reflecting clinical measures and assessments of the severity of the right knee instability, there is both lay and medical evidence reflecting on the degree of disability at the time of the 2009 rating reduction, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

Propriety of Reduction for the Right Knee Instability

In a December 2005 rating decision, the RO, in pertinent part, assigned a separate 20 percent initial disability rating for right knee instability based on findings of moderate instability of the right knee at the August 2005 VA examination.  The rating was provided under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other impairment of, recurrent subluxation or lateral instability).  Following an October 2008 VA examination, in a January 2009 rating decision, the RO proposed to reduce the disability rating for the right knee instability from 20 percent to 0 percent disabling on the basis that there was no evidence of joint instability of the knee.  The Veteran was notified of the proposed reduction in March 2009 and given 60 days to respond.   

In an August 2009 rating decision, the RO implemented the proposed reduction, decreasing the rating for right knee instability to 0 percent disabling, effective November 1, 2009.  The Veteran filed a timely notice of disagreement with the reduction in September 2009, a statement of the case was issued in August 2012, and the Veteran filed a timely substantive appeal (on a VA form 9) in August 2012.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in rating of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The RO took final action to reduce the disability rating in an August 2009 rating decision, in which the disability rating was reduced from 20 to 0 percent disabling, effective November 1, 2009.  The Veteran was notified of such action by letter dated August 2009.  This action was more than 60 days from the time of notice of the proposed action.  Thus, the RO properly carried out the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 to 0 percent disability for the right knee instability disability.  The Veteran does not contend otherwise.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  A readjustment to VA's rating schedule shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be rated actually improved.  38 C.F.R. § 3.951(a) (2015).  Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277.  

In this case, the 20 percent disability rating for the service-connected right knee instability was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply.  Rather, as regards disability ratings in effect for less than five years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer at 281-282.  However, post-reduction evidence may not be used to justify an improper reduction.  The burden is on VA to justify a reduction in a rating.

In considering the propriety of a reduction in this case, a review of the rules for establishing disability ratings is appropriate.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.   § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

For the entire appeal period, the service-connected right knee instability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257 (knee, other impairment of, recurrent subluxation or lateral instability), where instability is severe, moderate, and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).    

The Veteran was previously assigned a 20 percent disability rating for the right knee instability, effective July 5, 2005.  The 20 percent rating was assigned primarily based upon an August 2005 VA examination report.  Upon physical examination, the VA examiner noted that the McMurray's test of the right knee was abnormal with moderate instability.

Throughout the course of the appeal, the Veteran has expressed disagreement with the reduction of the disability rating for the right knee instability from 20 to 0 percent disabling.  In March 2014 written statements, the representative contended that the Veteran's condition has not improved since the original award and the Veteran uses a cane and brace to stabilize the knee.  In a September 2009 notice of disagreement, the representative disagreed with the percentage assigned for the right knee disability contending that the Veteran has been diagnosed with degenerative joint disease that has caused him to have joint instability.  

At the March 2014 DRO hearing, the representative indicated that the Veteran has to use a cane to get around and use a knee brace for stability.  At the January 2016 Board hearing, the Veteran testified that he uses a knee brace to help with stability.  The Veteran testified that his knee "would go sideways instead of staying firm" with increased frequency causing him to fall a couple of times in 2009.  The Veteran contended that his right knee instability had worsened, as opposed to improve, from 2005 to 2009 and he can no longer walk without a knee brace. 

After a review of the lay and medical evidence, the Board finds that actual and permanent improvement of the right knee instability, when compared with the severity of instability at the time of the August 2005 VA examination, have been demonstrated; therefore, the rating reduction was proper, and restoration of the 20 percent rating for right knee instability is not warranted.  The November 2009 reduction to a noncompensable (0 percent) disability rating was based primarily on findings reported at an October 2008 VA examination.  At the October 2008 VA examination, the Veteran, in pertinent part, reported subjective symptoms of weakness and giving way.  Upon physical examination of the right knee, no subluxation was noted.  Anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests of the right knee were noted as within normal limits.

At the May 2012 and June 2014 VA examinations, the Veteran did not report any subjective symptoms of instability associated with the right knee.  Upon physical examination at the May 2012 and June 2014 VA examinations, joint stability tests were noted as clinically normal.  No evidence or history of recurrent patellar subluxation or dislocation was noted.  The May 2012 VA examiner specifically noted that the diagnosis of instability should be removed from the Veteran's established VA diagnoses because there were no findings of instability upon examination.

Further, VA treatment records dated throughout the appeal period note no right knee instability.  An October 2008 VA treatment record, upon physical examination of the right knee, notes no instability and negative Drawer's sign.  A March 2009 VA treatment record notes that the Veteran reported falling two days prior because the right lower leg felt weak.  A July 2009 VA treatment record notes that valgus and varus and anterior/posterior ligaments tests were all within normal limits and McMurray's test was negative.    

An April 2010 VA treatment record notes that both knees were stable and mild discomfort on varus stress of the right knee.  A May 2010 VA treatment record notes that the Veteran's knee gave out when he was running, causing him to fall.  A December 2010 VA treatment record notes no laxity upon physical examination of the right knee.  

An October 2011 VA treatment record notes no instability to varus or valgus stress upon physical examination of the right knee.  A November 2011 VA treatment record notes that the right knee was stable to valgus and varus stress tests.  A February 2012 VA treatment record notes that the Veteran was referred to physical therapy for a cane to assist with the giving way sensation reported by the Veteran when ascending or descending stairs.  An April 2013 VA treatment record notes that the right knee was stable to valgus and varus stress tests.    

Based on the above, the Board finds that permanent improvement in the right knee instability has been shown to have occurred.  38 U.S.C.A. § 1155.  The Veteran was originally assigned the 20 percent disability rating based on an abnormal McMurray's test reflecting moderate right knee instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence shows sustained improvement in the disability, as required before a disability rating can be reduced.  38 U.S.C.A. § 1151.  The October 2008 VA examination report (the evidence available to the RO at the time the reduction was effectuated) reflects marked improvement in the right knee instability with no subluxation noted upon physical examination as well as anterior and posterior cruciate ligaments and medial and lateral collateral ligaments stability tests of the right knee within normal limits.  Further, May 2012 and June 2014 VA examination reports also note that, upon physical examination, no instability, laxity, or subluxation was evidenced in the right knee and joint stability tests were consistently normal.  See also VA treatment records dated from October 2008 to April 2013.  The Board finds the VA examination reports and VA treatment records to be highly probative pre and post reduction evidence that the right knee instability actually and permanently improved.   

The Board has considered the Veteran's reports of giving way and weakness in the right knee as noted at the October 2008 VA examination and in the March 2009, May 2010, and February 2012 VA treatment records and his reports of using a brace and cane to improve stability; however, the Board finds that "giving way" may be a different symptom than instability and more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  

As noted above, the Veteran is separately service connected for right knee degenerative joint disease (arthritis) based on painful limitation of motion, which is based in part on factors such as weakness and giving way.  See DeLuca v. Brown,	 8 Vet. App. 202, 204-07 (1995) and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  To rate the symptoms of knee weakness and giving way as symptoms of both arthritis (causing limitation of motion) and as instability (analogizing the weakness and giving way to instability) would result in rating the same symptoms under different disabilities and compensating the Veteran twice for the same symptoms.  See 
38 C.F.R. § 4.25 (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As such, the Board finds that the symptoms of giving way and weakness reported by the Veteran, as well as his testimony regarding pain and limitation of motion, cannot be used to support a compensable disability rating for the right knee instability under Diagnostic Code 5257, especially in light of the consistent documentable of no laxity or instability associated with the right knee upon physical examination and during joint stability testing.    

Based on the above, the Board finds that the preponderance of the evidence demonstrates actual improvement of the overall right knee instability so as to warrant a rating reduction from 20 percent to 0 percent effective from November 1, 2009 for the right knee instability; therefore, the reduction was proper, and restoration of a rating in excess of 20 percent is not warranted.  38 C.F.R.		 § 3.105(e).


ORDER

The reduction from a 20 percent disability rating to a 0 percent rating for the service-connected right knee instability was proper; restoration of the 20 percent rating from November 1, 2009 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


